 Case 2:19-cv-04980-AB-SK Document 217 Filed 10/08/20 Page 1 of 6 Page ID #:3244




1    Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
2    Payson LeMeilleur (SBN 205690)
     payson.lemeilleur@knobbe.com
3    Mark Lezama (SBN 253479)
     mark.lezama@knobbe.com
4    Justin J. Gillett (SBN 298150)
     justin.gillett@knobbe.com
5    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
6    Irvine, CA 92614
     Telephone: 949-760-0404
7    Facsimile: 949-760-9502
8
     Joseph L. Clasen (admitted pro hac vice)
9    jclasen@rc.com
     Ian T. Clarke-Fisher (admitted pro hac vice)
10   iclarke-fisher@rc.com
     ROBINSON & COLE LLP
11   666 Third Avenue, Twentieth Floor
     New York, NY 10017
12   Telephone: 212-451-2910
     Facsimile: 212-451-2999
13
     Attorneys for Plaintiff
14   NOMADIX, INC.
15
16
17                     IN THE UNITED STATES DISTRICT COURT
18                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
19                                WESTERN DIVISION
20
21   NOMADIX, INC.,                                 Case No.
                                                    CV19-04980 AB (FFMx)
22                Plaintiff,
23                                                  NOMADIX’S OPPOSITION
           v.                                       TO GUEST-TEK’S EX PARTE
24                                                  APPLICATION FOR STAY
     GUEST-TEK INTERACTIVE
25                                                  OF RETURN DATE OF
     ENTERTAINMENT LTD.,
                                                    SUBPOENAS
26
                  Defendant.
27                                                  Honorable André Birotte Jr.
28
 Case 2:19-cv-04980-AB-SK Document 217 Filed 10/08/20 Page 2 of 6 Page ID #:3245




1                                   I. INTRODUCTION
2            The Court should deny Guest-Tek’s ex parte application for a stay of the
3    return date of subpoenas that Nomadix delivered to Guest-Tek’s customers.
4    Nomadix delivered subpoenas to Guest-Tek’s clients long after the automatic stay
5    period ended and only after Guest-Tek failed to meet its deadline to post a bond.
6    First, Guest-Tek failed to post a bond or offer security sufficient to warrant a stay
7    within the thirty-day period of Rule 62(a). Then, Guest-Tek represented to the
8    Court that it expected to post a bond by September 25 (Dkt. No. 198), but Guest-
9    Tek failed to meet that deadline as well. Guest-Tek never asked Nomadix or the
10   Court for additional time. Accordingly, Nomadix proceeded with efforts to enforce
11   the judgment on September 26 by delivering subpoenas to Guest-Tek’s customers.
12   The subpoenas are narrowly tailored and seek only limited documents concerning
13   the payments those customers have made to Guest-Tek since January 2020.
14           Prior to delivering the subpoenas to the third parties, Nomadix provided
15   notice to Guest-Tek. Even then, Guest-Tek did not ask for more time to post a
16   bond or object to the subpoenas. In fact, Nomadix did not hear anything from
17   Guest-Tek about the subpoenas until yesterday, October 7, when Guest-Tek
18   notified Nomadix that it would be filing the instant ex parte motion.
19           A stay is unwarranted. The response deadline for the subpoenas is not until
20   October 22, 2020. Nonetheless, many third parties have already complied with the
21   subpoenas. No customer has asked for additional time to respond to the subpoena,
22   but, if one were to, Nomadix would consent. Moreover, no party to whom the
23   subpoenas were directed has moved to quash the subpoena and Guest-Tek does not
24   have standing to challenge the subpoenas on their behalf. Accordingly, the Court
25   should deny Guest-Tek’s ex parte application for a stay of the subpoenas (Dkt. No.
26   213).
27
28
                                             -1-
 Case 2:19-cv-04980-AB-SK Document 217 Filed 10/08/20 Page 3 of 6 Page ID #:3246




1                                  II. BACKGROUND
2          On August 6, 2020, the Court awarded Plaintiff Nomadix attorneys’ fees and
3    costs in the amount of $1,099,710. (Dkt. No. 178.) The automatic thirty-day stay
4    under Rule 62(a) expired on September 8, 2020. Guest-Tek failed to post a bond
5    by that date and Nomadix obtained a Writ of Execution on September 17, 2020.
6    (Dkt. No. 193.) Guest-Tek represented to the Court on September 22 that it
7    expected to post a bond by September 25. (Dkt. No. 198.) Nomadix provided
8    Guest-Tek until September 25 to post bond, but Guest-Tek failed to meet that
9    target as well.
10         Instead of timely posting a bond, Guest-Tek chose to litigate a footnote in
11   the fee award. On that basis, on August 12, Guest-Tek moved for reconsideration
12   of the award and, alternatively, for a stay of execution. (Dkt. No. 179.) On
13   September 18, Guest-Tek filed an ex parte application to quash the writ of
14   execution because its motion was still pending. (Dkt. No. 194.) The Court denied
15   both motions. (Dkt. Nos. 201, 202.) Because Guest-Tek failed to meet the
16   deadlines to post bond and failed to otherwise secure a stay of execution, Nomadix
17   commenced collection efforts on September 26 by delivering subpoenas to Guest-
18   Tek’s customers. The subpoenas sought compliance by October 22 “OR upon a
19   mutually agreed upon date, time and location.” Guest-Tek now brings the instant
20   ex parte application to stay the October 22 return date on each of the subpoenas
21   Nomadix delivered to Guest-Tek’s customers.
22        III. THE COURT SHOULD DENY GUEST-TEK’S APPLICATION
23         A stay of the response deadline is unwarranted. As an initial matter, Guest-
24   Tek has failed to follow the Local Rule 37-1 and 37-2 process for discovery
25   disputes. Moreover, this is the second ex parte application Nomadix has been
26   forced to respond to in the past two days (and third over recent weeks). To justify
27   ex parte relief, Guest-Tek needed to show (1) that it will be irreparably prejudiced
28   if its underlying request is heard according to regular noticed motion procedures,
                                            -2-
 Case 2:19-cv-04980-AB-SK Document 217 Filed 10/08/20 Page 4 of 6 Page ID #:3247




1    and (2) that it is without fault in creating the crisis that requires ex parte relief, or
2    that the crisis occurred as a result of excusable neglect. Mission Power Eng’g Co.
3    v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). Guest-Tek has failed to
4    demonstrate that it will be irreparably prejudiced if the motion to stay is heard
5    according to the normal motion procedures. And any need for expedited relief was
6    created by Guest-Tek’s delay in asserting its objections.
7           Additionally, Guest-Tek has not demonstrated a need for a stay. Guest-
8    Tek’s purported basis for staying the return date of the subpoenas is that it has filed
9    a motion to quash the subpoenas. (Dkt. No. 209.) In its motion to quash, Guest-Tek
10   argues that the subpoenas are “unnecessary and unduly burdensome.” Guest-Tek,
11   however, presupposes that it has standing to challenge the subpoenas on this basis.
12   It does not.
13         A party lacks standing to quash a non-party subpoena unless the objecting
14   party claims some personal right or privilege with regard to the documents
15   sought. See Bureau Of Consumer Fin. Protec. v. Certified Forensic Loan Auditors,
16   LLC, CV1907722ODWJEMX, 2020 WL 1181491, at *1 (C.D. Cal. Mar. 9, 2020).
17   Guest-Tek does not claim any personal right or privilege in the documents. Rather,
18   Guest-Tek asserts undue burden. “A party does not have standing to quash a
19   subpoena on the basis that the non-party recipient of the subpoena would be
20   subjected to an undue burden when the non-party has failed to object”. Id. (quoting
21   Kremen v. Cohen, 2012 WL 2277857, at *3 (N.D. Cal. June 18, 2012)); see also
22   Wells Fargo and Co. v. ABD Ins., et al., 2012 WL 6115612, at *2 (N.D. Cal. Dec.
23   10, 2012) (“A party’s objection that a third-party subpoena . . . would impose an
24   undue burden [is] not grounds on which a party has standing to move to quash a
25   subpoena when the non-party has not objected.”); Dale Evans Parkway 2012, LLC
26   v. Nat’l Fire & Marine Ins. Co., No. EDCV 15-979-JGB (SPx), 2016 WL
27   7486606, at *3 (C.D. Cal. Oct. 27, 2016) (denying motion to quash subpoena
28
                                               -3-
 Case 2:19-cv-04980-AB-SK Document 217 Filed 10/08/20 Page 5 of 6 Page ID #:3248




1    because “[a] party lacks standing to quash a subpoena on grounds that it is
2    overbroad or unduly burdensome on a third party”).
3          Guest-Tek also appears to suggest that the subpoenas are excessive based on
4    the sheer number of subpoenas issued. Even assuming this were a legitimate basis
5    for Guest-Tek to challenge the subpoenas (it is not), the responses Nomadix has
6    received to date show that most customers pay Guest-Tek only a few hundred
7    dollars per month. Even on the high end, the customers appear to pay only a few
8    thousand dollars per month. Nomadix is seeking to secure assets to satisfy a
9    $1,099,710 award. Accordingly, each subpoena is necessary. The suggestion that
10   Nomadix’s subpoenas were delivered for the improper purpose of harassment is
11   simply wrong.
12         Guest-Tek has not offered any other legitimate basis to stay the return date
13   of the subpoenas. As discussed above, the response deadline for the subpoenas is
14   not until October 22, 2020. No third party has asked for additional time to respond
15   to the subpoena, but Nomadix would consent to any reasonable request. Indeed, the
16   subpoenas expressly state that the date for compliance is October 22 “OR upon a
17   mutually agreed upon date, time and location.”
18         Finally, Guest-Tek’s motion is unnecessary because it will be mooted by the
19   Court’s ruling on the already pending motions. On October 6, 2020, Guest-Tek
20   filed an ex parte application, along with a proffered bond in the amount of
21   $1,374,637.50 in an attempt to retroactively extinguish the Writ of Execution and
22   stay the current enforcement process. If the Court does not grant the stay Guest-
23   Tek seeks, the subpoenas remain in effect. If Court grants the stay Guest-Tek
24   seeks, the subpoenas will be moot.
25         Accordingly, the Court should deny Guest-Tek’s application in its entirety.
26
27
28
                                            -4-
 Case 2:19-cv-04980-AB-SK Document 217 Filed 10/08/20 Page 6 of 6 Page ID #:3249




1                                Respectfully submitted,
2                                KNOBBE, MARTENS, OLSON & BEAR, LLP
3
4    Dated: October 8, 2020      /s/ Douglas G. Muehlhauser
                                 Douglas G. Muehlhauser
5                                Payson LeMeilleur
                                 Mark Lezama
6                                Justin J. Gillett
7                                ROBINSON & COLE LLP
                                 Joseph L. Clasen
8                                Ian T. Clarke-Fisher
9                                Attorneys for Plaintiff
                                 NOMADIX, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -5-
